COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00488-CV


Christopher Robert Weast                   §    From the 325th District Court

                                           §    of Tarrant County (325-516716-12)
v.
                                           §    December 18, 2014
Office of the Attorney General and
Sarah Reyes                                §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Bill Meier
                                           Justice Bill Meier